DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
The amendments of claims 1, 4, 7-9, 11, 14-16, 18-20, 28-29, 31-32, 35, 37, and 40-41 are acknowledged as is the submitted Declaration under 37 CFR §1.132.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding previous 35 USC 101 rejections, amendments overcome the rejections related to claim 18 and related dependents and do not overcome those rejections related to claims 1 and 11 and their related dependents. 
Regarding previous 35 USC 112(b) rejections, amendments overcome the rejections related to claims 7-9, 15, 19, 20, 28, 29, 32, 37, 40, and 41, though the previous rejection of claim 18 and related dependents regarding the inflation lumen of the first inflatable balloon is not overcome by amendments due to amendments still having the lumens being part of the inflatable balloons “of the” when they are separate from the inflatable balloons. 
Regarding previous 35 USC 112(a) rejections, amendments do not overcome previous rejections of claim 8, as now claim 8 encompasses "the inflation lumen in fluid communication with...the proximal inflatable balloon," creating a new matter issue due to the differentiation between the inflation lumen and the first inflation lumen and claimed association with the distal inflatable balloon and one-way valve and do not overcome previous claims 9, 16, and 19, as this claim still encompasses a situation including a cross-sectional comparison between the second inflation lumen and drainage lumen, and there is only a disclosure of cross-section related to having one single inflation lumen and a drainage lumen as disclosed in Figure 3 and page 9, ll. 5-10 of the specification. It seems that amendments would overcome the rejections regarding claims 15 and 20, though a new 112(b) rejection regarding claim 15 appears below in response to amendments. 
Additionally, the claim amendments submitted now require "a distal inflatable balloon positioned proximal to the distal end of the elongate shaft and in fluid communication with a first inflation lumen, wherein the distal inflatable balloon is configured to be positioned within the bladder of the patient" twice in claim 1, creating a new issue on whether multiple distal inflatable balloons are attempting to be claimed.

Response to Arguments
Applicant's arguments regarding the support of "may be placed at other locations in the device" allowing for the one-way valve to be located anywhere throughout the device is not persuasive, as this is an improper narrowing of a disclosed generic disclosure, as outlined in MPEP 2163.05(B)(II) and those regarding claims 9 and 16 and page 9, 5-10 disclosing the amendments are not persuasive, for reasons explained above regarding the new matter issue.
Applicant’s arguments regarding Deal not disclosing a medical device configured for percutaneous insertion into a kidney of a patient and advancement through a ureter of the patient of the bladder of the patient are not persuasive, as Deal specifically discloses the medical device may be introduced percutaneously in an antigrade fashion, using for example, an adaptation of a Seldinger technique (see para. 60), which shows that the device disclosed by Deal is configured for percutaneous insertion. Additionally, the Rule 132 Declaration was not persuasive and a full explanation of why is given below.
Applicant’s arguments with respect to Lenker and Whittam have been considered but are moot because the new ground of rejection does not rely on these references for any teaching or matter specifically challenged in the argument.

Oath/Declaration
The declaration under 37 CFR 1.132 filed September 27, 2021 is insufficient to overcome the rejection of claims 1, 4, 7-9, 11, 14-16, 18-20, 28-29, 31-32, 35, 37, and 40-41 based upon Deal as set forth in the last Office action because:  It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716. Nowhere in the declaration are claims or the prior art used in the previous rejection addressed, but only blanket statements regarding ureteral stents and nephroureteral stents – without looking at the prior art details to figure out if the materials or structure in the disclosed prior art actually apply to those general statements. Furthermore, Deal specifically discloses the medical devices may be introduced percutaneously in an antigrade fashion, using for example, an adaptation of a Seldinger technique (see para. 60), which shows that the device disclosed by Deal is configured for percutaneous insertion. Additionally, the  arguments that one of ordinary skill in the art would not look towards venous drainage catheters when looking ureteral stents or nephroureteral catheters are not persuasive, especially as Deal specifically references an adaptation of the Seldinger technique, the Seldinger technique being related to venous applications of percutaneous delivery. Furthermore, the conclusory opinions related to structural features – such as adding holes through the wall of the stent would interfere with proper functioning of the stent, are simply conclusory without addressing, as mentioned above, the actual structures disclosed in the prior art. Furthermore, it seems that if the device disclosed by Deal is configured to be percutaneous and placed between the bladder and kidney, if it had holes then these holes would not interfere with the structural features, similar to the case in Applicant’s invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 4, 7-9, 11, 14-16, 28-32, 35, and 37 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the limitation “a drainage port outside the patient’s body at the proximal end of the elongate shaft…” encompasses a human organism as it requires a patient’s body.
Claims 4, 7-9, 28-29, and 31-32 are rejected as dependents of claim 1. 
Regarding claim 11, the limitation “the drainage lumen is…outside the body” encompasses a human organism as it requires a body of the patient.
Claims 14-16, 35, and 37 are rejected as dependents of claim 11. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 7-9, 15, 18-20, 28-29, 31-32, and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a distal inflatable balloon positioned proximal…” in lines 11-13 is a duplicate of the limitation in lines 8-10 and it is unclear whether this limitation is intended to be claimed twice. It seems likely from the specification and drawings that this was not intended to be claimed twice and as such, this claim is not interpreted as requiring two “a distal inflatable…”
Claims 4, 7-9, 28, 29, 31, and 32 are rejected as dependents of claim 1. 
Regarding claim 7, the limitation “ or distal of the distal inflatable balloon” renders the claim indefinite as it is unclear how a “plurality of proximal apertures” can be positioned distally due to the conflicting descriptions of “proximal” and “distally.” For examination purposes, this limitation is interpreted as requiring “or a plurality of apertures distal of the distal inflatable balloon.”
Regarding claim 15, the limitation “inflation lumens” renders the claim indefinite as the term “inflation lumens” has not been used in independent claim 11, and it is unclear what “inflation lumens” encompasses.
Regarding claim 18, the limitation “the inflation lumen of the first inflatable balloon and the inflation lumen of the second inflatable balloon” renders the claim indefinite, as this suggests the inflation lumens are part of the distal inflatable balloon and the proximal inflatable balloon, respectively, when drawings and the specification show that the inflation lumen(s) are in fluid communication with the distal inflatable balloon and the proximal inflatable balloon (not actually part of the balloons).  
Claims 19-20 and 40-41 are rejected as dependents of claim 18.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, the originally filed specification and drawings do not provide adequate support for "the inflation lumen in fluid communication with...the proximal inflatable balloon," creating a new matter issue due to the differentiation between the inflation lumen and the first inflation lumen and claimed association with the distal inflatable balloon and one-way valve. 
Regarding claims 9, 16, and 19, these amended claims encompass a situation including a cross-sectional comparison between the second inflation lumen and drainage lumen, and there is only a disclosure of cross-section related to having one single inflation lumen and a drainage lumen as disclosed in Figure 3 and page 9, ll. 5-10 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-9, 11, 14-16, 18-20, 29, 32, 35, 37, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Deal et al. (US 2012/0316656) in view of Smouse (US 2010/0070047).
Regarding claim 1, Deal discloses a medical device configured for percutaneous insertion into a kidney of a patient and advancement through a ureter of the patient to the bladder of the patient (see Fig. 14, para. 60), the medical device comprising an elongate shaft 1404 shaped, sized, and configured to be extended from the kidney of the patient to the bladder of the patient (see Fig. 14, para. 79), the elongate shaft having a proximal end 1408, a distal end 1410, and a drainage lumen extending between the proximal end and the distal end (see Fig. 14 lumen in center going from proximal to distal end and Fig. 20, para. 94 and 95, disclosing drainage lumen separate from inflation lumens); a distal inflatable balloon 1406 positioned proximal to the distal end of the elongate shaft (see Fig. 14, para. 79) and in fluid communication with a first inflation lumen (see para. 94, 95), wherein the distal inflatable balloon is configured to be positioned within the bladder of the patient (see para. 79); a proximal inflatable balloon 1402 positioned proximal to the distal inflatable balloon (see Fig. 14) and in fluid communication with an inflation lumen (see para. 94, 95), wherein the proximal inflatable balloon is configured to be positioned within the kidney of the patient (see para. 79); and wherein the inflation lumen is a second inflation lumen (see para. 94, 95), wherein the drainage lumen is fluidly isolated from the distal inflatable balloon and the second inflation lumen of the proximal inflatable balloon (see Fig. 20, para. 94, 95). 
Deal does not specifically disclose at least one drainage aperture extending through an outer surface of the elongate shaft and in fluid communication with the drainage lumen. 
	Smouse discloses a nephroureteral catheter allowing drainage of urine into the bladder, the catheter including two pigtails along an elongate shaft – proximal pigtail 160 configured to be positioned in the kidney and distal pigtail 170 configured to be positioned in the bladder (see Fig. 3, para. 19) – and at least one distal drainage aperture 116, in effect a plurality, extending through an outer surface of the elongate shaft and positioned distal the distal pigtail and in fluid communication with the drainage lumen as well as apertures 116 in between the pigtails in order for fluids to flow into or out of the tube (see Fig. 3, para. 18). Each pigtail curl ensures the catheter will not move out of the ureter (see para. 19). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the medical device of Deal include apertures extending through an outer surface of the elongate shaft and in fluid communication with the drainage lumen, the apertures between the distal and proximal inflatable balloons as well as distal to the distal inflatable balloons, Smouse disclosing these positions in relation to parts that are positioned in the kidney and bladder (pigtails of Smouse acting similarly to balloons of Deal) in order to keep the catheter in place and the apertures allowing fluid to flow into or out of the elongate shaft of the catheter.
	Deal and Smouse as described above do not disclose a drainage port outside the patient’s body at the proximal end of the elongate shaft proximal to the proximal inflatable balloon and in fluid communication with the drainage lumen. 
	Smouse discloses a medical device having a drainage port outside the patient’s body at the proximal end of the elongate shaft proximal to the proximal pigtail 160 and in fluid communication with the drainage lumen, this drainage port being detachable, allowing the medical device to work as either a drainage catheter or a ureter stent (see Figs. 1, 3; para. 7, 8, 21, 23, 28, catheter portion 130 extends to outside the body, allowing for external drainage). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a drainage port outside the patient’s body at the proximal end of the elongate shaft proximal to the proximal inflatable balloon and in fluid communication with the drainage lumen, this drainage port being detachable, Smouse disclosing this addition in relation to a part that is positioned within the kidney (pigtail of Smouse acting similarly to balloon of Deal) in order to allow the medical device to work as either a drainage catheter or ureter stent. 
	Regarding claim 4, teachings of Deal and Smouse are described above and these references disclose at least one distal drainage aperture extending through an outer surface of the elongate shaft and positioned distal of the distal inflatable balloon and in fluid communication with the drainage lumen as well as at least one drainage aperture extending through an outer surface of the elongate shaft and positioned between the proximal inflatable balloon and the distal inflatable balloon (see rejection of claim 1 above and teachings of apertures).
	Regarding claim 7, teachings of Deal and Smouse are described above and these references disclose a plurality of apertures distal of the distal inflatable balloon and in fluid communication with the drainage lumen (see rejection of claim 1 above and teachings of apertures). 
Regarding claim 8, teachings of Deal and Smouse are described above and Deal further discloses a valve in fluid communication with the inflation lumen in fluid communication the proximal inflatable balloon (see para. 95), though Deal does not disclose this valve being a one-way valve.
Deal however discloses a valve that is a one-way valve (unidirectional check valve) that allows fluid to flow in only one direction, i.e., toward the expandable member to facilitate in the placement of the expandable member in the expanded configuration (see para. 101). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have the valve be a one-way valve, as Deal discloses this helping to facilitate in the expanded configuration of the proximal inflatable balloon.
Regarding claim 9, teachings of Deal and Smouse are described above and Deal further discloses the drainage lumen 2004 has a cross-sectional area larger than a cross-sectional area of the first inflation lumen (see Fig. 20, para. 94, 95). 
Regarding claim 11, Deal discloses a medical device configured for percutaneous insertion into a kidney of a patient and advancement through a ureter of the patient to the bladder of the patient (see Fig. 14, para. 60), the medical device comprising an elongate shaft 1404 shaped, sized, and configured to be extended from the kidney of the patient to the bladder of the patient (see Fig. 14, para. 79), the elongate shaft having a proximal end 1408 configured to be disposed in the kidney of the patient (see para. 79), a distal end 1410 configured to be disposed within the bladder of the patient (see para. 79), and a drainage lumen extending between the proximal end and the distal end and in fluid communication with at least the bladder of the patient  (see Fig. 14 lumen in center going from proximal to distal end and Fig. 20, para. 94 and 95, disclosing drainage lumen separate from inflation lumens, and  due to design of the balloons and the capability of size adjustment, the drainage lumen can be in fluid communication with the bladder of the patient); a first inflatable balloon 1406 in fluid communication with a first inflation lumen (see Figs. 14, 20; para. 79, 94, 95) and configured to be positioned within the bladder of the patient (see Fig. 14, para. 79); a second inflatable balloon 1402 in fluid communication with a second inflation lumen (see Figs. 14, 20; para. 79, 94, 95) and configured to be positioned within the kidney of the patient (see para. 79); wherein the drainage lumen is fluidly isolated from the first and second inflation lumens (see Fig. 20, para. 94, 95). 
Deal does not disclose a plurality of drainage holes extending through a wall of the elongate shaft and in fluid communication with the drainage lumen. 
Smouse discloses a nephroureteral catheter allowing drainage of urine into the bladder, the catheter including two pigtails along an elongate shaft – proximal pigtail 160 configured to be positioned in the kidney and distal pigtail 170 configured to be positioned in the bladder (see Fig. 3, para. 19) – and at least one distal drainage aperture/hole 116 extending through an outer surface of the elongate shaft and positioned distal the distal pigtail and in fluid communication with the drainage lumen as well as apertures/holes 116 in between the pigtails in order for fluids to flow into or out of the tube (see Fig. 3, para. 18). Each pigtail curl ensures the catheter will not move out of the ureter (see para. 19). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the medical device of Deal include apertures/drainage holes extending through an outer surface of the elongate shaft and in fluid communication with the drainage lumen, the apertures/drainage holes between the distal and proximal inflatable balloons as well as distal to the distal inflatable balloon, Smouse disclosing these positions in relation to parts that are positioned in the kidney and bladder (pigtails of Smouse acting similarly to balloons of Deal) in order to keep the catheter in place and the apertures allowing fluid to flow into or out of the elongate shaft of the catheter.
Deal and Smouse as described above do not disclose a drainage port outside the patient’s body at the proximal end of the elongate shaft proximal to the proximal inflatable balloon and in fluid communication with the drainage lumen. 
	Smouse discloses a medical device having a drainage port outside the patient’s body at the proximal end of the elongate shaft proximal to the proximal pigtail 160 and in fluid communication with the drainage lumen, this drainage port being detachable, allowing the medical device to work as either a drainage catheter or a ureter stent (see Figs. 1, 3; para. 7, 8, 21, 23, 28, catheter portion 130 extends to outside the body, allowing for external drainage). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a drainage port outside the patient’s body at the proximal end of the elongate shaft proximal to the proximal inflatable balloon and in fluid communication with the drainage lumen, this drainage port being detachable, Smouse disclosing this addition in relation to a part that is positioned within the kidney (pigtail of Smouse acting similarly to balloon of Deal) in order to allow the medical device to work as either a drainage catheter or ureter stent. 
	Regarding claim 14, teachings of Deal and Smouse are described above and these references further disclose at least one of the plurality of drainage holes includes at least one distal drainage hole positioned distal to the first inflatable balloon or at least one drainage hole positioned between the first inflatable balloon and the second inflatable balloon (see rejection of claim 11 above describing positions of drainage holes/apertures). 
Regarding claim 15, teachings of Deal and Smouse are described above and Deal further discloses a valve in fluid communication with the first/inflation lumen (see para. 95), though Deal does not disclose this valve being a one-way valve.
Deal however discloses a valve that is a one-way valve (unidirectional check valve) that allows fluid to flow in only one direction, i.e., toward the expandable member to facilitate in the placement of the expandable member in the expanded configuration (see para. 101). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have the valve be a one-way valve, as Deal discloses this helping to facilitate in the expanded configuration of the first inflatable balloon.
Regarding claim 16, teachings of Deal and Smouse are described above and Deal further discloses the drainage lumen has a cross-sectional area larger than a cross-sectional area of the first inflation lumen (see Figs. 14, 20, para. 79, 94, 95).
Regarding claim 18, Deal discloses a medical device configured for percutaneous insertion into a kidney of a patient and advancement through a ureter of the patient to the bladder of the patient (see Fig. 14, para. 60), the medical device comprising an elongate shaft 1404 shaped, sized, and configured to be extended from the kidney of the patient to the bladder of the patient (see Fig. 14, para. 79), the elongate shaft having a proximal end 1408, a distal end 1410, and a drainage lumen extending between the proximal end and the distal end (see Fig. 14 lumen in center going from proximal to distal end and Fig. 20, para. 94 and 95, disclosing drainage lumen separate from inflation lumens); a first inflatable balloon 1406 positioned proximal to the distal end and in fluid communication with a first inflation lumen (see Figs. 14, 20; para. 79, 94, 95) and configured to be positioned within the bladder of the patient (see Fig. 14, para. 79); a second inflatable balloon 1402 positioned proximal to the first inflatable balloon and in fluid communication with an inflation lumen (see Figs. 14, 20; para. 79, 94, 95) and configured to be positioned within the kidney of the patient (see para. 79), wherein the inflation lumen is a second inflation lumen (see para. 94, 95); wherein the drainage lumen is fluidly isolated from the inflation lumens in fluid communication with the first inflatable balloon and the second inflatable balloon (see Fig. 20, para. 94, 95). 
Deal does not disclose at least one drainage hole extending through a wall of the elongate and in fluid communication with the drainage lumen.
Smouse discloses a nephroureteral catheter allowing drainage of urine into the bladder, the catheter including two pigtails along an elongate shaft – proximal pigtail 160 configured to be positioned in the kidney and distal pigtail 170 configured to be positioned in the bladder (see Fig. 3, para. 19) – and at least one distal drainage aperture/hole 116 extending through an outer surface of the elongate shaft and positioned distal the distal pigtail and in fluid communication with the drainage lumen as well as apertures/holes 116 in between the pigtails in order for fluids to flow into or out of the tube (see Fig. 3, para. 18). Each pigtail curl ensures the catheter will not move out of the ureter (see para. 19). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the medical device of Deal include apertures/drainage holes extending through an outer surface of the elongate shaft and in fluid communication with the drainage lumen, the apertures/drainage holes between the distal and proximal inflatable balloons as well as distal to the distal inflatable balloon, Smouse disclosing these positions in relation to parts that are positioned in the kidney and bladder (pigtails of Smouse acting similarly to balloons of Deal) in order to keep the catheter in place and the apertures allowing fluid to flow into or out of the elongate shaft of the catheter.
Deal and Smouse as described above do not disclose the drainage lumen in fluid communication proximally with a drainage port configured to remain outside the body of the patient proximal to the proximal end of the elongate shaft after insertion of the elongate shaft into the kidney of the patient. 
	Smouse discloses a medical device having a drainage port outside the patient’s body at the proximal end of the elongate shaft proximal to the proximal pigtail 160 and in fluid communication proximally with the drainage lumen, this drainage port being detachable, allowing the medical device to work as either a drainage catheter or a ureter stent (see Figs. 1, 3; para. 7, 8, 21, 23, 28, catheter portion 130 extends to outside the body, allowing for external drainage). Smouse further disclose the drainage port configured to remain outside the body after insertion of the elongate shaft into the kidney of the patient (see Figs. 1, 3; para. 7, 8, 21, 23, 28). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a drainage port outside the patient’s body at the proximal end of the elongate shaft proximal to the proximal inflatable balloon and in fluid communication with the drainage lumen, this drainage port being detachable and configured to remain outside the body after insertion of the elongate shaft into the kidney of the patient, Smouse disclosing this addition in relation to a part that is positioned within the kidney (pigtail of Smouse acting similarly to balloon of Deal) in order to allow the medical device to work as either a drainage catheter or ureter stent. 
Deal and Smouse do not disclose the drainage lumen is configured to be in fluid communication with the kidney of the patient via at least one drainage hole extending through an outer surface of the elongate shaft.
Smouse discloses the drainage lumen is configured to be in fluid communication with the position of the patient in which the pigtail is placed via at least one drainage hole extending through an outer surface of the elongate shaft towards an end of the “stent” portion of the device after pigtail 170 (see Figs. 1, 3). It would have been obvious to a person having ordinary skill in the art before the effective date of the claimed invention to have the drainage lumen configured to be in fluid communication with the patient where the second inflatable balloon is placed via at least one drainage hole extending through an outer surface of the elongate shaft towards an end of the “stent portion” device after the second inflatable balloon, as Smouse disclosing this positions in relation to a part holding the stent/catheter in place towards the end of the stent portion (pigtails of Smouse acting similarly to balloons of Deal) and the apertures allow fluid to flow into or out of the elongate shaft of the catheter.
Regarding claim 19, teachings of Deal and Smouse are described above and Deal further discloses the drainage lumen has a cross-sectional area larger than the cross-sectional area of the first inflation lumen (see Figs. 14, 20, para. 79, 94, 95).
Regarding claim 20, teachings of Deal and Smouse are described above and Deal further discloses a valve in fluid communication with the first inflatable balloon (see para. 95), though Deal does not disclose this valve being a one-way valve.
Deal however discloses a valve that is a one-way valve (unidirectional check valve) that allows fluid to flow in only one direction, i.e., toward the expandable member to facilitate in the placement of the expandable member in the expanded configuration (see para. 101). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have the valve be a one-way valve, as Deal discloses this helping to facilitate in the expanded configuration of the first inflatable balloon.
Regarding claim 29, teachings of Deal and Smouse are described above and Deal further discloses the first inflation lumen in fluid communication with the distal balloon is separate from the inflation lumen in fluid communication with the proximal inflatable balloon (see Figs. 14, 20, para. 94, 95).
Regarding claim 32, teachings of Deal and Smouse are described above and while the references disclose a medical device wherein excess fluid may enter the drainage lumen through at least one drainage aperture and exit through the drainage port (see rejection of claim 1, due to positions of drainage apertures, fluid can go into the drainage apertures through elongate shaft and then exit drainage port for external drainage in order for medical device to act as catheter), these references as described above do not disclose a hub assembly at the proximal end of the elongate shaft.
Smouse discloses the proximal end of the elongate shaft of the catheter comprising a hub assembly controlling access into the catheter as well as allowing the detachment of the external portion of the catheter (see para. 9, 21, 23, 28). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the medical device of Deal and Smouse have the proximal end of the elongate shaft of the catheter comprising a hub assembly controlling access into the catheter as well as allowing the detachment of the external portion of the catheter, as disclosed by Smouse.
Regarding claim 35, teachings of Deal and Smouse are described above and Deal further discloses wherein the first inflation lumen in fluid communication with the first balloon is separate from the second inflation lumen in fluid communication with the second inflatable balloon (see Figs. 14, 20; para. 94, 95).
	Regarding claim 37, teachings of Deal and Smouse are described above and while the references disclose a medical device wherein excess fluid may enter the drainage lumen through the at least one drainage aperture/hole and exit through the drainage port (see rejection of claim 11, due to positions of drainage apertures, fluid can go into the drainage apertures through elongate shaft and then exit drainage port for external drainage in order for medical device to act as catheter), these references as described above do not disclose the medical device further comprising a hub assembly at the proximal end of the elongate shaft.
Smouse discloses the proximal end of the elongate shaft of the catheter comprising a hub assembly controlling access into the catheter as well as allowing the detachment of the external portion of the catheter (see para. 9, 21, 23, 28). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the medical device of Deal and Smouse have the proximal end of the elongate shaft of the catheter comprising a hub assembly controlling access into the catheter as well as allowing the detachment of the external portion of the catheter, as disclosed by Smouse.
Regarding claim 40, teachings of Deal and Smouse are described above and Deal further discloses the inflation lumen in fluid communication with the first balloon is separate from the inflation lumen in fluid communication with the second inflatable balloon (see para. 94, 95). 
	Regarding claim 41, teachings of Deal and Smouse are described above and the references disclose a medical device wherein excess fluid may enter the drainage lumen through at least one distal drainage hole distal to the first inflatable balloon and exit through at least one proximal drainage hole proximal to the second inflatable balloon or the drainage port (see rejection of claim 18, due to positions of drainage holes/apertures – any of which fluid can go in/out of each hole/aperture, fluid can enter via a distal drainage hole and exit through at proximal drainage hole), these references as described above do not disclose the medical device further comprising a hub assembly. 
Smouse discloses the proximal end of the elongate shaft of the catheter comprising a hub assembly controlling access into the catheter as well as allowing the detachment of the external portion of the catheter (see para. 9, 21, 23, 28). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the medical device of Deal and Smouse have the proximal end of the elongate shaft of the catheter comprising a hub assembly controlling access into the catheter as well as allowing the detachment of the external portion of the catheter, as disclosed by Smouse.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Deal in view of Smouse as applied to claim 1 above, and further in view of El-Nounou et al. (US 2007/0142819).
Regarding claim 28, teachings of Deal and Smouse are described above, and these references do not specifically disclose that the distal balloon and the proximal balloon are in fluid communication with a common inflation lumen (interpreted as the inflation lumen and second inflation lumen are the same).
El-Nounou discloses that multiple balloons may be inflated separately by different inflation lumen or, alternatively, be inflated simultaneously via one inflation lumen (see para. 6). It would have been obvious to a person having ordinary skill in the art at the time of invention to have one lumen inflate the two balloons, as El-Nounou discloses this configuration as an alternative to separately inflating multiple balloons, making the shaft less complicated and easier to use and inflate. As Deal discloses the first inflatable balloon in fluid communication with the first lumen which inflates the first inflatable balloon (see para. 94, 95), the second inflatable balloon would also be in fluid communication with this first lumen. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Deal in view of Smouse as applied to claim 1 above, and further in view of Amos et al. (US 2005/0234388).
Regarding claim 31, teachings of Deal and Smouse are described above but these references do not specifically disclose the drainage lumen and the inflation lumen are coaxial.
Amos discloses a stent and catheter having a drainage lumen 18 and an inflation lumen 28, these lumens being coaxial (see Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective time of filing to have the drainage lumen and inflation lumen of the device of Deal and Smouse be coaxial, this configuration disclosed by Amos and allowing for the creation of easy, straight paths of the lumens through the elongate shaft, which in turns allows for the desired fluid flow through both lumens.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smouse et al. (US 2014/0135941), disclosing a convertible nephroureteral catheter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781